               Case 19-25083-AJC         Doc 77     Filed 02/27/21      Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

IN RE:                                                              CASE NO.: 19-25083-AJC
                                                                    CHAPTER 7
ORLANDO JESUS GONZALEZ,

              DEBTOR.                /

                     MOTION TO WITHDRAW AS ATTORNEY FOR
                       DEBTOR ORLANDO JESUS GONZALEZ

       COMES NOW Yulema Figueroa, counsel for debtor Orlando Jesus Gonzalez, and moves
this Honorable Court for authorization to withdraw as attorney of record for the debtor, and in
support hereof states:

         1.   The undersigned is the attorney of record for the debtor in the instant case.

         2.   The Voluntary Chapter 7 Petition was filed on November 7, 2019.

      3.     An Order Granting Trustee’s Motion to Approve Stipulation to Compromise
Controversy was entered on July 23, 2020.

       4.      An Order of Discharge was entered on August 11, 2020. This case remains open for
administrative purposes.

       5.     Irreconcilable differences have arisen between debtor Orlando Jesus Gonzalez and
the undersigned, making it impossible for the undersigned to continue representing the debtor.

        WHEREFORE, the undersigned attorney respectfully requests that this Honorable Court
grant this motion and enter an order allowing her to withdraw as attorney of record for debtor
Orlando Jesus Gonzalez forthwith.


                                                            Respectfully submitted,


                                                             /s/ Yulema Figueroa
                                                            YULEMA FIGUEROA, ESQ.
                                                            Attorney for the Debtor
                                                            300 SW 107th Ave. Ste. 213
                                                            Miami, Florida 33174
                                                            Telephone: (305) 552-9600
                                                            E-mail: figueroalaw@aol.com
                                                            Florida Bar No. 109843
